DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 13, 14, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Dao et al. (hereinafter ‘Dao’, Pub. No. 2018/0097657).

Regarding claims 1, 13 and 14, Dao teaches a method (with corresponding Service or Service Operator) of forwarding a video-on-demand flow ([0076]; [0077]), comprising: 
receiving, by a Virtual Broadband Remote Access Server (vBRAS) Service Orchestrator (vBRASSO) (315, Fig. 3; [0087]-[0089]) in a network with virtualization of network functions ([0037]; [0075]-[0077]; [0211]; [0238]), user information from a vBRAS in a vBRAS resource pool wherein the user information is user information of a first user successfully authenticated on the vBRAS ([0113]-[0116]); 
([0095]; [0102]; [0138]-[0143]); and 
notifying, by the vBRASSO, the first POP switch of a route for forwarding the video- on-demand flow to the first user in such a way that the first POP switch advertises the route to a Core Router (CR) in the network with virtualization of network functions, wherein the CR is configured to receive the video-on-demand flow from a video-playing source ([0145]-[0148]; [0207]).  

	Regarding claims 4, 17 and 22, Dao teaches wherein determining the first POP switch for forwarding a video-on-demand flow to the user based on the user information comprises: 
determining, by the vBRASSO, a POP switch with a network configuration matched with a network identifier in the user information in the network with virtualization of network functions as the first POP switch for forwarding a video-on-demand flow to the first user ([0064]; [0065]; [0070]; [0071]; [0184]); the network identifier comprises: 
an inner-layer VLAN tag and an outer-layer VLAN tag ([0184]; [0202]; [0205]; [0210]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 2, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (hereinafter ‘Dao’, Pub. No. 2018/0097657) in view of CN103916634 (English translation of “A Video On Demand Method Based On Openflow Control”, hereinafter “CN6634”).

Regarding claims 2, 15 and 20, Dao teaches further comprising:
sending, by the vBRASSO, a flow entry to a switch in the network with virtualization of network functions ([0037]; [0075]-[0077]; [0211]; [0238]), wherein the flow entry is configured to instruct the switch to send a first user control packet from a second user to the vBRASSO ([0113]-[0116]); 
selecting, by the vBRASSO, a vBRAS for authenticating the second user from the vBRAS resource pool based on a load balancing principle, when the vBRASSO receives the first user control packet sent by the switch based on the flow entry ([0070]; [0102]); 
forwarding, by the vBRASSO, the first user control packet to the vBRAS for authenticating the second user ([0064]; [0065]; [0070]; [0071]; [0184]).
On the other hand, Dao does not explicitly teach using OpenFlow standard. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dao’s invention with CN6634’s feature of using Openflow protocol for the benefit of improving the utilization rate of the network resource (CN6634: [0003]).


Claims 3, 5, 16,18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (hereinafter ‘Dao’, Pub. No. 2018/0097657) in view of Ray et al. (hereinafter ‘Ray’, Pub. No. 2015/0229724).

Regarding claims 3, 16 and 21, Dao teaches all the limitations of the claims they depend on. On the other hand, Dao does not explicitly teach further comprising: 
sending, by the vBRASSO, a VXLAN tunnel configuration to a second POP switch in the network with virtualization of network functions, wherein the VXLAN tunnel configuration is to instruct the second POP switch to establish a VXLAN tunnel with at least one vBRAS in the vBRAS resource pool in such a way that the second POP switch sends a first user control packet from a second user to the at least one vBRAS through the established VXLAN tunnel, and determines a vBRAS for authenticating the second user based on a response of each of the at least one vBRAS to the first user control packet.  

	However, in an analogous art, Ray teaches a system that allows creating VXLAN virtual tunnels between switches and multiple device ([0018]-[0024]; [0039]-[0042]). Ray teaches that the system includes forward module that creates forward packets including 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dao’s invention with Ray’s feature of using VXLAN tunnel configuration for the benefit of allowing and monitoring health of the tunnel connection. 
Regarding claims 5, 18 and 23, Dao teaches all the limitations of the claims they depend on. On the other hand, Dao does not explicitly teach further comprising:
 	wherein determining the first POP switch for forwarding a video-on-demand flow to the user based on the user information comprises: 
determining, by the vBRASSO, a POP switch with a network configuration matched with a VXLAN identifier included in a network identifier in the user information in the network with virtualization of network functions as the first POP switch for forwarding a video-on-demand flow to the first user;  
the network identifier further comprises: an inner-layer VLAN tag, and an outer- layer VLAN tag.  

However, in an analogous art, Ray teaches a system that allows creating VXLAN virtual tunnels between switches and multiple device ([0018]-[0024]; [0039]-[0042]). Ray teaches that the system includes forward module that creates forward packets including outer and inner header and payload that includes additional information ([0041]-[0043]; [0054]-[0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dao’s invention with Ray’s feature of using VXLAN tunnel configuration for the benefit of allowing and monitoring health of the tunnel connection. 

Allowable Subject Matter
Claims 6, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OMAR S PARRA/Primary Examiner, Art Unit 2421